 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    TONY BLACKMAN,                                     No. 2:18-cv-0079 KJM AC P
11                       Plaintiff,
12            v.                                         ORDER
13    MR. R. DIXON, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

17   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

18   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On July 8, 2019, the magistrate judge issued findings and recommendations, which were

20   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

21   recommendations were to be filed within fourteen days. ECF No. 7. Plaintiff has not filed

22   objections to the findings and recommendations.

23          The court presumes that any findings of fact are correct. See Orand v. United States, 602

24   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

25   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

26   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

27   Having reviewed the file, the court finds the findings and recommendations to be supported by

28   the record and by the proper analysis.
                                                         1
 1           Accordingly, IT IS HEREBY ORDERED that:
 2           1. The findings and recommendations issued July 8, 2019 (ECF No. 7) are ADOPTED in
 3   full;
 4           2. Plaintiff’s motion to proceed in forma pauperis, filed January 16, 2018 (ECF No. 2), is
 5   DENIED;
 6           3. Prior to proceeding further with this action, plaintiff shall pay the filing fee of $350.00,
 7   plus the $50.00 administrative fee in light of 28 U.S.C. § 1915(g); and
 8           4. Plaintiff shall pay the aforementioned fees in their entirety within thirty days of the
 9   date of this order. Failure to do so will result in the dismissal of this action.
10   DATED: August 1, 2019.
11

12
                                                    UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
